DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-14 and 16-19 have been examined in this application.  Claims 15 and 20 have been canceled.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 6/30/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 10 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 2,299,538 to Goldstein.

Regarding claim 1, Goldstein discloses a passenger seat construction, comprising:
A fixed frame (base 10) including spaced frame members (fails 12, 14, and 15);
A rocking frame (shiftable portion 11) including a seat pan (upholstery 29) supported on spaced rockers (side rails 21), the spaced rockers positioned to rock on portions of the fixed frame (column 3, lines 4-47 describe the connection between units 10 and 11 via rod 34 and slots 20, and lines 56-59 disclose “The arrangement with the center of curvature of the two supporting members occurring substantially adjacent the hips of the user gives to the chair a definite rocking action and sensation”); and
Guides carried on the spaced rockers (rod 34 carried in openings 33 in side rails 21) to travel within slots of the spaced frame members (slots 20) to guide rocking motion of the rocking frame relative to the fixed frame (column 4, lines 5-8 disclose “The bar 34, being freely received in the slots 20, serves as the means to limit the forward and backward rocking movement of the upper chair portion 11 on the base 10”).

Regarding claim 3 (dependent on claim 1), Goldstein discloses each spaced frame member of the spaced frame members defines a horizontal ledge positioned on an inner side of the spaced frame member, and wherein one of the spaced rockers is positioned to rock on the horizontal ledge (see Figure 2).  

Regarding claim 4 (dependent on claim 3), Goldstein discloses each of the spaced rockers having a bottom surface including a linear front portion (below side rail 21 in Figure 4) transitioning into an arced rear portion (adjacent cleats 25, wherein when the linear front portion is engaged with the respective ledge the arced rear portion is out of engagement with the respective ledge (see Figure 4) and vice versa (see Figure 1).  

Regarding claim 10 (dependent on claim 1), Goldstein discloses the fixed frame is attachable to a seat adjustment mechanism capable of seat tracking and/or seat swivel.  Base 10 is attachable to a seat adjustment mechanism capable of seat tracking and/or seat swivel via leg portions 13  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 8 are rejected under 35 USC 103 as being obvious over US Patent Number 2,299,538 to Goldstein in view of US Patent Number 9,511,865 to Thomaschewski.

Regarding claim 2 (dependent on claim 1), Goldstein does not disclose wherein the passenger seat is an aircraft passenger seat, and wherein the rocking frame is lockable in a fixed position relative to the fixed frame during taxi, take-off and landing to prevent relative motion between the rocking frame and the fixed frame, and unlockable relative to the fixed frame in-flight to permit manual or automatic rocking motion of the rocking frame relative to the fixed frame.  However, this limitation is taught by Thomaschewski.  The abstract discloses “The invention relates to an aircraft seat” and column 3, lines 3-4 disclose “The seat surface assembly can preferably be blocked in a defined standard position in relation to the seat base” and lines 10-13 disclose “The defined standard position is adopted using appropriate regulations and handling instructions in critical flight phases, such as, for example, take-off, landing or taxiing”.  It would be obvious to a person having ordinary skill in the art to modify Goldstein using the teachings from Thomaschewski in order to provide a seat with a rocking range of motion for adjustment on aircrafts and to maintain the seat in a standard position during take-off, landing, or taxiing.  

Regarding claim 5 (dependent on claim 4)¸ Goldstein does not disclose the linear surfaces of the spaced rockers when engaged with the ledges corresponds to a taxi, take-off and landing compliant upright sitting position and/or a fully forward rocking position of the rocking frame.  However, this limitation is taught by Thomaschewski.  Column 3, lines 3-4 disclose “The seat surface assembly can preferably be blocked in a defined standard position in relation to the seat base” and lines 10-13 disclose “The defined standard position is adopted using appropriate regulations and handling instructions in critical flight phases, such as, for example, take-off, landing or taxiing”, and Figure 1 of Goldstein shows the seat being in an upright position when the linear portion 21 is engaged with ledges 12.  It would be obvious to a person having ordinary skill in the art to modify Goldstein using the teachings from Thomaschewski in order to maintain the seat in a standard position during take-off, landing, or taxiing.  

Regarding claim 8 (dependent on claim 1), Thomaschewski further teaches a lock configured to lock the rocking frame relative to the fixed frame to prevent relative motion therebetween.  Column 3, lines 3-4 disclose “The seat surface assembly can preferably be blocked in a defined standard position in relation to the seat base” and lines 10-13 disclose “The defined standard position is adopted using appropriate regulations and handling instructions in critical flight phases, such as, for example, take-off, landing or taxiing”.  

Claims 6 and 11 are rejected under 35 USC 103 as being obvious over US Patent Number 2,299,538 to Goldstein.

Regarding claim 6 (dependent on claim 1), Goldstein further teaches a seat pan angle relative to horizontal, inclined in a forward direction, increases as the rocking frame rocks backward (shown in Figure 2) and decreases as the rocking frame rocks forward (shown in Figure 1).  
Goldstein does not disclose a maximum seat pan angle to horizontal is at least 25 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the maximum recline angle at whatever value was desired for optimum comfort, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 11 (dependent on claim 1), Goldstein does not disclose a damper coupled between the rocking frame and then fixed frame operable for dampening rocking motion of the rocking frame in at least one direction.  However, the examiner takes official notice that the use of dampers in rocking chairs is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Goldstein to use a damper in order to avoid the seat from being damaged by the forces exerted during the rocking motion.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).

Claim 7 is rejected under 35 USC 103 as being obvious over US Patent Number 2,299,538 to Goldstein in view of US Patent Application Number 2008/0100121 by Serber.

Regarding claim 7 (dependent on claim 1), Goldstein does not disclose the slots including at least one elongate arced slot positioned near a front end of each of the spaced frame members and at least one elongate arced slot positioned near a back end of each of the spaced frame members.  However, this limitation is taught by Serber.  Serber discloses a rocking seat assembly having spaced frame members (pan support 45) including at least one elongate arced slot positioned near a front end of each of the spaced frame members  (guiding slot 102) and at least one elongate arced slot positioned near a back end of each of the spaced frame members (guiding slot 101).  It would be obvious to a person having ordinary skill in the art to modify Goldstein using the teachings from Serber to use known ways to guide a rocking motion in seats.  

Claim 9 is rejected under 35 USC 103 as being obvious over US Patent Number 2,299,538 to Goldstein in view of US Patent Number 9,730,518 to Jacobs.  

Regarding claim 9 (dependent on claim 1)¸ Goldstein does not disclose at least one of a backrest and a leg rest pivotally-attached to the rocking frame and adjustable in angle relative to the rocking frame, wherein rocking motion and berthing to lie flat are mutually exclusive features.  However, this limitation is taught by Jacobs.  Jacobs discloses a variety of powered recliner chairs, which are therefore chairs that can berth to lie flat, and Figure 6 discloses an embodiment with a separate rocking feature.  It would be obvious to a person having ordinary skill in the art to modify Goldstein using the teachings from Jacobs in order to allow the seat to rock as well as lie flat for passenger comfort.

Allowable Subject Matter
Claims 12-19 are allowable.

Response to Arguments
Applicant’s arguments, filed 6/30/2022 regarding the prior art by Dowty have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goldstein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642